Per Curiam.’
Defendant was tried on an information which charged bribery in count 1, CL 1948 § 750.117 (Stat Ann 1962 Rev § 28.312), and' conspiracy to commit bribery in count 2.* The jury "found him guilty on both counts.1 Two co-défendants waived trial by jury and were tried by thé" jú'dge at the same time defendant was tried by jury. The judge found the co-defendants guilty of conspiracy. All were sentenced.
Defendant raises 6 questions on this appeal in support of his requests that the conviction be set aside and he be discharged, or in the alternative for reversal and a new trial.
We find no error in the failure to prove city ordinances. The information charged violation of state laws as well. CL 1948, § 767.47 (Stat Ann 1954 Rev §28.987).
The testimony and other evidence relating to separate and distinct offenses of gambling were properly admitted under CL 1948, § 768.27 (Stat Ann 1954 Rev § 28.1050).
*604Time is not of the essence in the crimes charged, and proof of criminal activity outside the dates specified in the information was not error. CL 1948, §§ 767.45 and 767.51 (Stat Ann 1954 Rev §§ 28.985 and 28.991).
The grant or denial of a motion for separate trial is discretionary. CL 1948, § 768.5 (Stat Ann 1954 Rev § 28.1028). The record does not establish abuse of discretion in denying defendant’s motion for a separate trial.
It was not error to deny suppression of defendant’s statements. They were not made during in-custody interrogation, and the provisions of GCR 1963, 785.5 relating to such statements were compiled with.
The error complained of in the instructions was corrected by the court at trial.
Affirmed.
Quinn, P. J., and Holbrook and Vander Wal, JJ., concurred.

 CLS 1961, § 750.505 (Stat Ann 1954 Rev § 28.773).